      Case 19-13401-elf        Doc 17 Filed 07/05/19 Entered 07/06/19 01:03:48                 Desc Imaged
                                     Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                    Eastern District of Pennsylvania
In re:                                                                                  Case No. 19-13401-elf
Patrick William Kelly                                                                   Chapter 13
Stephanie Lynn Kelly
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0313-2           User: Keith                  Page 1 of 2                    Date Rcvd: Jul 03, 2019
                               Form ID: 309I                Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 05, 2019.
db/jdb         +Patrick William Kelly,     Stephanie Lynn Kelly,    543 Bradfold Avenue,
                 Warrington, PA 18976-2331
14332609       +AR Resources, Inc.,     Attn: Bankruptcy,   Po Box 1056,     Blue Bell, PA 19422-0287
14332610       +Credit Acceptance,     25505 West 12 Mile Rd,    Suite 3000,    Southfield, MI 48034-8331
14338113       +DLJ Mortgage Capital, Inc,     c/o Daniel Jones, Esquire,,     1581 Main Street, Suite 200,
                 The Shops at Valley Square,     Warrington, PA 18976-3403
14332612       +Eos Cca,    Attn: Bankruptcy,    700 Longwater Dr,    Norwell, MA 02061-1624
14332613       +FedLoan Servicing,     Attn: Bankruptcy,   Po Box 69184,     Harrisburg, PA 17106-9184
14332614       +Green Propane, Inc.,     63 East Broad Street,    Hatfield, PA 19440-2464
14336840        PECO,    PO Box 37629,    Prospect Park, PA 19076
14332621       +Temple University,     Po Box 918,   Brookfield, WI 53008-0918
14332622       +Trojan Professional Srvs,     Attn: Bankruptcy,    Po Box 1270,    Los Alamitos, CA 90720-1270

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: brad@sadeklaw.com Jul 04 2019 03:03:10       BRAD J. SADEK,    Sadek and Cooper,
                 1315 Walnut Street,    Suite 502,    Philadelphia, PA 19107
tr             +E-mail/Text: bncnotice@ph13trustee.com Jul 04 2019 03:05:26        WILLIAM C. MILLER, Esq.,
                 Chapter 13 Trustee,    P.O. Box 1229,    Philadelphia, PA 19105-1229
smg             E-mail/Text: megan.harper@phila.gov Jul 04 2019 03:04:57       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Jul 04 2019 03:04:27
                 Pennsylvania Department of Revenue,     Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Jul 04 2019 03:04:55        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov Jul 04 2019 03:04:45        United States Trustee,
                 Office of the U.S. Trustee,    833 Chestnut Street,    Suite 500,    Philadelphia, PA 19107-4405
14349707       +E-mail/Text: bankruptcy@philapark.org Jul 04 2019 03:05:23        City of Philadelphia,
                 Parking Violations,    PO Box 41818,    Philadelphia, PA 19101-1818
14332611       +EDI: CCS.COM Jul 04 2019 06:53:00       Credit Collection Service,    Attn: Bankruptcy,
                 Po Box 773,    Needham, MA 02494-0918
14349713       +EDI: IRS.COM Jul 04 2019 06:53:00       Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14337093        EDI: RESURGENT.COM Jul 04 2019 06:53:00       LVNV Funding, LLC,    Resurgent Capital Services,
                 PO Box 10587,    Greenville, SC 29603-0587
14332615       +EDI: RESURGENT.COM Jul 04 2019 06:53:00       LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,
                 Po Box 10497,    Greenville, SC 29603-0497
14332616       +E-mail/Text: Bankruptcies@nragroup.com Jul 04 2019 03:05:35        National Recovery Agency,
                 Attn: Bankruptcy,    Po Box 67015,    Harrisburg, PA 17106-7015
14332617       +EDI: NFCU.COM Jul 04 2019 06:53:00       Navy FCU,   Attn: Bankruptcy,    Po Box 3000,
                 Merrifield, VA 22119-3000
14332618       +E-mail/Text: blegal@phfa.org Jul 04 2019 03:04:45       Pa Housing Finance Age,
                 2101 N. Front Street,    Harrisburg, PA 17110-1086
14332619       +EDI: DRIV.COM Jul 04 2019 06:53:00       Santander Consumer USA,    Attn: Bankruptcy,
                 Po Box 961245,    Fort Worth, TX 76161-0244
14336478       +EDI: DRIV.COM Jul 04 2019 06:53:00       Santander Consumer USA, Inc.,    P.O. Box 961245,
                 Fort Worth, TX 76161-0244
14349720       +E-mail/Text: bkteam@selenefinance.com Jul 04 2019 03:04:19        Selene Finance,
                 9990 Richmond, Suite 200 South,    Houston, TX 77042-4546
14332620       +EDI: SWCR.COM Jul 04 2019 06:53:00       Southwest Credit Systems,    4120 International Parkway,
                 Suite 1100,    Carrollton, TX 75007-1958
14332623       +EDI: ECMC.COM Jul 04 2019 06:53:00       U.S. Department of Education,    Ecmc/Bankruptcy,
                 Po Box 16408,    Saint Paul, MN 55116-0408
                                                                                               TOTAL: 19

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14349706*       +AR Resources, Inc.,    Attn: Bankruptcy,    Po Box 1056,     Blue Bell, PA 19422-0287
14349708*       +Credit Acceptance,    25505 West 12 Mile Rd,     Suite 3000,    Southfield, MI 48034-8331
14349709*       +Credit Collection Service,     Attn: Bankruptcy,    Po Box 773,    Needham, MA 02494-0918
14349710*       +Eos Cca,    Attn: Bankruptcy,    700 Longwater Dr,    Norwell, MA 02061-1624
14349711*       +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,     Harrisburg, PA 17106-9184
14349712*       +Green Propane, Inc.,     63 East Broad Street,    Hatfield, PA 19440-2464
14349714*       +LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,    Po Box 10497,    Greenville, SC 29603-0497
14349715*       +National Recovery Agency,     Attn: Bankruptcy,    Po Box 67015,    Harrisburg, PA 17106-7015
14349716*       +Navy FCU,    Attn: Bankruptcy,    Po Box 3000,    Merrifield, VA 22119-3000
14349718*        PECO,    P.O. Box 37629,    Prospect Park, PA 19076
14349717*       +Pa Housing Finance Age,     2101 N. Front Street,    Harrisburg, PA 17110-1086
14349719*       +Santander Consumer USA,     Attn: Bankruptcy,    Po Box 961245,    Fort Worth, TX 76161-0244
14349721*       +Southwest Credit Systems,     4120 International Parkway,     Suite 1100,
                  Carrollton, TX 75007-1958
14349722*       +Temple University,    Po Box 918,    Brookfield, WI 53008-0918
14349723*       +Trojan Professional Srvs,     Attn: Bankruptcy,    Po Box 1270,    Los Alamitos, CA 90720-1270
        Case 19-13401-elf            Doc 17 Filed 07/05/19 Entered 07/06/19 01:03:48                               Desc Imaged
                                           Certificate of Notice Page 2 of 4


District/off: 0313-2                  User: Keith                        Page 2 of 2                          Date Rcvd: Jul 03, 2019
                                      Form ID: 309I                      Total Noticed: 29


              ***** BYPASSED RECIPIENTS (continued) *****
14349724*         +U.S. Department of Education,   Ecmc/Bankruptcy,                 Po Box 16408,        Saint Paul, MN 55116-0408
                                                                                                                 TOTALS: 0, * 16, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 2, 2019 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Patrick William Kelly brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK   on behalf of Joint Debtor Stephanie Lynn Kelly brad@sadeklaw.com,
               bradsadek@gmail.com
              DANIEL P. JONES   on behalf of Creditor   DLJ Mortgage Capital, Inc. djones@sterneisenberg.com,
               bkecf@sterneisenberg.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 5
   Case 19-13401-elf                     Doc 17 Filed 07/05/19 Entered 07/06/19 01:03:48                                            Desc Imaged
                                               Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1                 Patrick William Kelly                                                  Social Security number or ITIN     xxx−xx−2128

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Stephanie Lynn Kelly                                                   Social Security number or ITIN     xxx−xx−8699
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Pennsylvania
                                                                                                Date case filed for chapter 13 5/28/19
Case number:          19−13401−elf



Official Form 309I
Notice of Chapter 13 Bankruptcy Case
**Debtor's Photo ID &Social Security Card Must Be Presented at 341 Hearing**                                                                           12/17

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Patrick William Kelly                                         Stephanie Lynn Kelly

2. All other names used in the
   last 8 years
                                              543 Bradfold Avenue                                           543 Bradfold Avenue
3. Address                                    Warrington, PA 18976                                          Warrington, PA 18976
                                              BRAD J. SADEK                                                 Contact phone 215−545−0008
                                              Sadek and Cooper
4. Debtor's  attorney
   Name and address
                                              1315 Walnut Street                                            Email: brad@sadeklaw.com
                                              Suite 502
                                              Philadelphia, PA 19107

5. Bankruptcy trustee                         WILLIAM C. MILLER, Esq.                                       Contact phone 215−627−1377
     Name and address                         Chapter 13 Trustee
                                              P.O. Box 1229                                                 Email: ecfemails@ph13trustee.com
                                              Philadelphia, PA 19105

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    Philadelphia Office −− 8:30 A.M. to 5:00 P.M
     at this address.                         900 Market Street                                             Reading Office −− 8:00 A.M. to 4:30 P.M.
     You may inspect all records filed in     Suite 400
     this case at this office or online at    Philadelphia, PA 19107                                        Contact phone (215)408−2800
      www.pacer.gov.
                                                                                                            Date: 7/3/19

                                                                                                                  For more information, see page 2



Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
    Case 19-13401-elf                     Doc 17 Filed 07/05/19 Entered 07/06/19 01:03:48                                                      Desc Imaged
                                                Certificate of Notice Page 4 of 4
Debtor Patrick William Kelly and Stephanie Lynn Kelly                                                                                        Case number 19−13401−elf

7. Meeting of creditors                                                                                                  Location:
   Debtors must attend the meeting to     August 21, 2019 at 9:00 AM                                                     Suite 18−341, 1234 Market Street,
   be questioned under oath. In a joint                                                                                  Philadelphia, PA 19107
   case, both spouses must attend.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                      Filing deadline: 10/20/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                            Filing deadline: 8/6/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                             Filing deadline: 11/24/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                               Filing deadline:      30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                    conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                     meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has filed a plan. This plan proposes payment to the trustee of $700.00 per month for 60 months. The plan is enclosed.
                                          The hearing on confirmation will be held on:
                                          9/10/19 at 10:00 AM , Location: Courtroom #1, 900 Market Street, Philadelphia, PA 19107
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion. The bankruptcy clerk's office must receive the objection by the deadline to object to
                                           exemptions in line 8.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                          page 2
